Title: From James Madison to DeWitt Clinton, 25 July 1806
From: Madison, James
To: Clinton, DeWitt



Sir,
Department of State July 25. 1806

I inclose a certified copy of the list of the Tunisian Ambassador’s suite, as filed in this Department and lodged with the Marshal of the District.  You will observe in it the names of the three persons who decline proceeding to Boston, viz Mahomet Choux, an Officer of the suite, Mustapha the Cook, and Soliman the Barber.  How far the coercion, requested by the Ambassador in the letter from Mr. Cathcart, may be warranted by their relation to the Ambassador, as of servants to a master, you will be able to judge from your acquaintance with the laws of the State.  Another suggestion, applicable perhaps to the difficulty, may be drawn from the Treaty with Tunis, the 18 & 20th. Articles of which require the aid of the local authority to be interposed in disputes between Tunisians, of which the cognizance is exclusively given to the Consul, in which character, for the present object, the Ambassador may be contemplated.  It is also understood, that, by the general law of Nations, any of the suite of a foreign legation may on proper grounds be expelled and returned to their Sovereign, and if it is conceived that the laws of New York can be made instrumental for this purpose, you may consider the President’s order as hereby given.  I have the honor to be with great respect, Sir, your most Ob Set.

James Madison

